DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,6-9 and 22 are pending in this office action.
Claims 2-5, and 10-21 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Swenson Reg No 45,147 on 04/25/2022.
Listing of claims:
The following claims will replace all previous claims.
1. (Currently Amended) A method for dynamically installing a program's dependent software modules by building a packaged file containing the program and the dependent software modules, the method comprising:
 building, by a computing system, the packaged file including the program to be executed and all the dependent software modules on which the program depends for execution as sections in the packaged file, wherein the computing system had been reconfigured by accidently removing the dependent software modules between when the packaged file 35406155.1 - 8- Attorney Docket No. R A6090was built on the computing system and when the program is to be installed and executed on the computing system, and
 wherein the packaged file is an executable and linkable format (ELF) file including:
 a file header; a program header table, which includes information about the program;
 a library information table, which includes a specification of how many of the dependent software modules are built into the packaged file, the names of all the dependent software modules and a specification of how many bytes are used for each of the dependent software modules; 
and a section header table, which points to all sections in the packaged file and the library information table; 
installing the program on the computing system, after building of the (ELF) file by:
extracting, by the computing system, the program and all the dependent software modules from the (ELF) file; and installing, by the computing system, the program and all the dependent software modules on the computing system, without a need for any other files or code external to the (ELF) file and to the computing system to be retrieved and separately installed.

2-5 cancelled.

6. (Currently Amended) The method of claim 1, wherein the program is an extended network input output processor computer program and all the dependent software modules include 

7. (Currently Amended) The method of claim [[8]] 22 further comprising: 
 after building the packaged file, installing the program on a second computing system by:   
Attorney Docket No.: RA6090 extracting, by the second computing system, the program and all the dependent software modules from the packaged file; and installing, by the second computing system, the program and all the dependent software modules on the second computing system.

8. (Currently Amended) The method of claim [[22]] 7, further comprising extracting, by the second computing system, the executable script from the packaged file, wherein the executable script is executed to install the program and all the dependent software modules on the second computing system.

9. (Currently Amended) A computer program product, comprising: a non-transitory computer readable medium comprising instructions which, when executed by a processor of a computing system, cause the processor to perform the steps of:
building, by a computing system, a packaged file including a program to be executed and all dependent software modules on which the program depends for execution as sections in the packaged file, wherein the computing system had been reconfigured by accidently removing the dependent software modules between when the packaged file 35406155.1 - 8- Attorney Docket No. R A6090was built on the computing system and when the program is to be installed and executed on the computing system, and
 wherein the packaged file is an executable and linkable format (ELF) file including:
 a file header; a program header table, which includes information about the program;
 a library information table, which includes a specification of how many of the dependent software modules are built into the packaged file, the names of all the dependent software modules and a specification of how many bytes are used for each of the dependent software modules; 
and a section header table, which points to all sections in the packaged file and the library information table; 
installing the program on the computing system, after building of the (ELF) file by:
extracting, by the computing system, the program and all the dependent software modules from the (ELF) file; and installing, by the computing system, the program and all the dependent software modules on the computing system, without a need for any other files or code external to the (ELF) file and to the computing system to be retrieved and separately installed.

10-21 are cancelled.

22. (New) The method of claim 6, further comprising the packaged file including an executable script for installation of the program and all the dependent software modules.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1 and 9 arts of record fail to disclose at least the following:
“reconfigured by accidently removing the dependent software modules between when the packaged file 35406155.1 - 8- Attorney Docket No. R A6090was built on the computing system and when the computer program is to be installed and executed on the computing system” 
…
“without the need for any other files or code external to the (ELF) file and to the computing system to be retrieved and separately installed”;
Taylor discloses a package as a single file that includes dependencies(col 1 line 50-55) and install the program and its dependencies, while Partha builds a package [0080-0081] and install the package  after the building [0089] in the same cloud system and Evans discloses the structure of the file is an ELF file, but not explicitly accidently reconfiguring the system  specifically between the built an installation time, by removing the dependent modules and including all the code in a single file without the need for external download outside the single file that was built.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191